EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claim 1 is allowable over the prior art of record. The restriction requirements between Species I & II, as set forth in the Office action mailed on 01/14/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn in its entirety because all claims require all the limitations of allowable Claim 1. 

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered):
Regarding the Instant Specification:
Amend the Title to recite the following:
CHIP PACKAGE MODULE INCLUDING FLIP-CHIP GROUND PADS & POWER PADS, AND WIRE-BONDING GROUND PADS & POWER PADS
Applicant’s representative Zhuo Xu authorized this amendment in an email correspondence sent 05/17/2022:
The claims have been amended as follows: 
This listing of claims will replace all prior versions and listings of claims in the application:  

Listing of Claims

1.	(Currently amended) A chip package module, comprising: 
a package substrate;
a chip disposed on the package substrate, wherein the chip has a first surface and a second surface opposite to the first surface, the first surface is divided into a first region, a second region, and a third region, the second region is located between the first region and the third region, and the chip includes a flip-chip pad group disposed in the first region, a wire-bonding pad group disposed in the third region, and a signal pad group disposed in the second region; and
a conductive connector assembly electrically connected between the chip and the package substrate, wherein one of the flip-chip pad group and the wire-bonding pad group is electrically and physically connected to the conductive connector assembly, and the other one of the flip-chip pad group and the wire-bonding pad group is not physically connected to the conductive connector assembly;
wherein the flip-chip pad group includes a plurality of flip-chip power pads and a plurality of flip-chip ground pads, and the plurality of flip-chip power pads and the plurality of flip-chip ground pads are jointly arranged in an array; and
wherein the wire-bonding pad group includes a plurality of wire-bonding power pads and a plurality of wire-bonding ground pads, the plurality of wire-bonding ground pads and the plurality of wire-bonding power pads are arranged in a first column and a second column along an edge of the chip, respectively, and any two adjacent ones of the wire-bonding power pad and wire-bonding ground pad are offset from each other. 

2.	(Original) The chip package module according to claim 1, wherein the first region is a central region of the first surface, the second region surrounds the first region, and the third region surrounds the second region.

3.	(Canceled).

4.	(Currently amended) The chip package module according to claim [[3]]1, wherein the chip is disposed on the package substrate with the first surface facing toward the package substrate, and the package substrate includes a plurality of power solder pads, a plurality of ground solder pads, and a plurality of signal solder pads, and the plurality of power solder pads, the plurality of ground solder pads, and the plurality of signal solder pads are disposed beneath the chip.

5.	(Currently amended)  The chip package module according to claim 4, wherein the signal pad group includes a plurality of signal pads, the conductive connector assembly is electrically and physically connected to the flip-chip pad group, and the conductive connector assembly includes:
a plurality of power bumps, wherein each of the plurality of power bumps is connected between a[[the]] corresponding one of the plurality of power solder pads and a[[the]] corresponding one of the plurality of flip-chip power pads;
a plurality of ground bumps, wherein each of the plurality of ground bumps is connected between a[[the]] corresponding one of the plurality of ground solder pads and a[[the]] corresponding one of the plurality of flip-chip ground pads; and 
a plurality of signal bumps, wherein each of the plurality of signal bumps is connected between a[[the]] corresponding one of the plurality of signal solder pads and a[[the]] corresponding one of the plurality of signal pads.

6.	(Currently amended)  The chip package module according to claim 1, wherein the signal pad group includes a plurality of signal pads, and the plurality of signal pads are arranged to surround the first region.

7.	(Currently amended) The chip package module according to claim 6, wherein the flip-chip pad group includes a plurality of flip-chip ground pads that are arranged in at least one column, and a pitch between any two adjacent ones of the plurality of signal pads is greater than a pitch between any two adjacent ones of the plurality of flip-chip ground pads.

8.	(Canceled).

9.	(Currently amended) The chip package module according to claim [[8]]1, wherein the chip is disposed on the package substrate with the second surface facing toward the package substrate, the package substrate includes a plurality of power solder pads, a plurality of ground solder pads, and a plurality of signal solder pads, and the plurality of power solder pads, the plurality of ground solder pads, and the plurality of signal solder pads are arranged in a region surrounding the chip;
wherein a shortest distance between any one of the plurality of signal solder pads and the chip is greater than a shortest distance between any one of the plurality of power solder pads and the chip, and is greater than a shortest distance between any one of the plurality of ground solder pads and the chip.

10.	(Currently amended) The chip package module according to claim 9, wherein the signal pad group includes a plurality of signal pads, and the conductive connector assembly is electrically and physically connected to the wire-bonding pad group, and the conductive connector assembly includes:
a plurality of power bonding wires, wherein each of the plurality of power bonding wires is connected between a[[the]] corresponding one of the plurality of power solder pads and a[[the]] corresponding one of the plurality of wire-bonding power pads;
a plurality of ground bonding wires, wherein each of the plurality of ground bonding wires is connected between a[[the]] corresponding one of the plurality of ground solder pads and a[[the]] corresponding one of the plurality of wire-bonding ground pads; and 
a plurality of signal bonding wires, wherein each of the plurality of signal bonding wires is connected between a[[the]] corresponding one of the plurality of signal solder pads and a[[the]] corresponding one of the plurality of signal pads.

11.	(Currently amended) The chip package module according to claim 1, wherein the wire-bonding pad group includes a plurality of wire-bonding ground pads and a plurality of wire-bonding power pads, the flip-chip pad group includes a plurality of flip-chip ground pads and a plurality of flip-chip power pads, and a pitch between any two adjacent ones of the plurality of wire-bonding ground pads is greater than a pitch between any two adjacent ones of the plurality of flip-chip ground pads.

12.	(Original) The chip package module according to claim 1, wherein the package substrate has a supporting surface and a bottom surface opposite to the supporting surface, the chip is disposed on the supporting surface, and the package substrate includes a plurality of solder balls disposed at the bottom surface.

13.	(Original) The chip package module according to claim 1, wherein the conductive connector assembly is electrically and physically connected to the signal pad group.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See attached Notice of References Cited.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-7, & 9-13 are allowed because the closest prior art of record neither anticipates nor renders obvious the limitations of independent Claim 1, including a chip package module comprising, inter alia: 
a flip-chip pad group includes a plurality of flip-chip power pads and a plurality of flip-chip ground pads, and
a wire-bonding pad group includes a plurality of wire-bonding power pads and a plurality of wire-bonding ground pads;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892